


EXHIBIT (10)W

 

AMENDMENT NO. 1, dated as of January 31, 2011 (this “Amendment”), by and among
TARGET RECEIVABLES LLC (formerly known as TARGET RECEIVABLES CORPORATION), as
Transferor (the “Transferor”), TARGET NATIONAL BANK, a national banking
association organized and existing under the laws of the United States, as
Servicer (the “Servicer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association organized and existing under the laws of the United
States, as trustee (the “Trustee”), to the SERIES 2008-1 SUPPLEMENT, dated as of
May 19, 2008 (the “2008-1 Supplement”), by and among the Transferor, the
Servicer and the Trustee, supplementing the Amended and Restated Pooling and
Servicing Agreement, dated as of April 28, 2000, as amended (the “Pooling and
Servicing Agreement”), by and among the Transferor, the Servicer and the
Trustee.

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Transferor has duly adopted resolutions
(i) approving the change of the name of the Transferor from “Target Receivables
Corporation” to “Target Receivables LLC” and (ii) approving the conversion of
the Transferor from a Minnesota corporation to a Minnesota limited liability
company;

 

WHEREAS, the Transferor, the Servicer and the Trustee desire to amend the 2008-1
Supplement pursuant to Section 13.1(a) of the Pooling and Servicing Agreement in
order to reflect the conversion of the Transferor to a limited liability company
and make certain modifications to address the transfer of the membership
interest in the Transferor by Target Capital Corporation, a Minnesota
corporation, to TCC Corporation SARL, a société à responsabilité limitée
existing and organized under the laws of the Grand Duchy of Luxembourg;

 

WHEREAS, Section 13.1(a) of the Pooling and Servicing Agreement provides that
any Supplement may be amended from time to time, under the circumstances set
forth therein, including, without limitation, in connection with adding any
provision to, changing in any manner or eliminating any of the provisions of any
Supplement or modifying in any manner the rights of Certificateholders of any
Series then issued and outstanding, provided, in each case, that (x) the
Transferor shall have delivered to the Trustee an Officer’s Certificate to the
effect that the Transferor reasonably believes that such action shall not
adversely affect in any material respect the interests of any Investor
Certificateholder, (y) the Rating Agency Condition shall have been satisfied
with respect to any such amendment and (z) a Tax Opinion is delivered in
connection with any such amendment;

 

WHEREAS, pursuant to Section 13.2(d)(i) of the Pooling and Servicing Agreement,
an Opinion of Counsel shall have been delivered to the Trustee in connection
with the Amendment; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the conditions precedent to the execution of this Amendment have been
complied with.

 

NOW, THEREFORE, the parties hereto hereby are executing and delivering this
Amendment in order to modify the 2008-1 Supplement in the manner set forth
below.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the 2008-1 Supplement the Pooling and Servicing Agreement.

 

ARTICLE I

 

Section 1.1             Replacement of Terms. All occurrences of the terms
“Target Receivables Corporation” or “Target Receivables Corporation, a
corporation organized and existing under the laws of the State of Minnesota” in
the 2008-1 Supplement shall be replaced with the terms “Target Receivables LLC”
or “Target Receivables LLC, a limited liability company organized and existing
under the laws of the State of Minnesota”, respectively. All such replacements
shall be applicable for the singular, plural and possessive forms of the
respective terms thereof.

 

ARTICLE II

 

Section 2.1             Counterparts.  This Amendment may be executed in two or
more counterparts (and by different parties on separate counterparts), each of
which shall be an original, but all of which together shall constitute one and
the same instrument.

 

Section 2.2             Effect of Headings and Table of Contents.  The
Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

 

Section 2.3             Separability.  In case any provision in this Amendment
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not be affected or impaired
thereby.

 

Section 2.4             Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

2

--------------------------------------------------------------------------------


 

Section 2.5             Effective Date.  This Amendment shall become effective
as of the day and year first above written (the “Effective Date”).

 

Section 2.6             Binding Effect; Ratification.  (a) On and after the
Effective Date, (i) this Amendment shall be a part of the 2008-1 Supplement and
(ii) each reference in the 2008-1 Supplement to “this Series Supplement”, “the
2008-1 Supplement”, “hereof”, “hereunder” or words of like import, and each
reference in any other transaction document to the 2008-1 Supplement, shall mean
and be a reference to the 2008-1 Supplement as amended hereby.

 

(b) Except as expressly modified or amended in this Amendment, all of the terms,
covenants, provisions, agreements and conditions of the 2008-1 Supplement are
hereby ratified and confirmed in every respect and shall remain unmodified and
unchanged and shall continue in full force and effect.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

 

 

TARGET RECEIVABLES LLC

 

(formerly known as TARGET RECEIVABLES CORPORATION),

 

 

as Transferor

 

 

 

 

 

 

 

By:

/s/ Sara J. Ross

 

 

Name: Sara J. Ross

 

 

Title: Vice President and Assistant Treasurer

 

 

 

 

 

TARGET NATIONAL BANK,

 

 

as Servicer

 

 

 

 

 

 

 

By:

/s/ Spencer Johnson

 

 

Name: Spencer Johnson

 

 

Title: Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Trustee

 

 

 

 

 

 

 

By:

/s/ Kristen L. Puttin

 

 

Name: Kristen L. Puttin

 

 

Title: Vice President

 

Amendment No. 1

to the Series 2008-1 Supplement

 

--------------------------------------------------------------------------------
